DETAILED ACTION
	Claims 13-14 are presented for examination. Claims 1-12 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/21 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,239,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the only real difference in the patented claims and the pending claims is that the coding rate is specified in the pending claims. Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application, given the patented claims, to have chosen the claimed coding rate since the coding rate is a design choice and dependent on the system in which it is used for a specific environment. See table below:
17/556256 present application
U.S. Patent No. 11,239,943
13. A transmission device comprising: a processor configured to: 
perform forward error correction (FEC) coding on data to generate an FEC frame; 
interleave bits included in the FEC frame to output a bit-interleaved FEC frame; 
perform first mapping based on the bit-interleaved FEC frame to output first cells; generate Layer-1 signaling information including a transmission parameter; perform forward error correction (FEC) coding on the Layer-1 signaling information to output a Layer-1 FEC frame; 
perform second mapping based on the Layer-1 FEC frame to output second cells; and 
generate a transmission signal based on the first cells and the second cells; and a transmitter configured to transmit the transmission signal, wherein coding rates are provided for the FEC coding and the coding rates include a first coding rate and a second coding rate higher than the first coding rate, non-uniform constellation maps are associated with the coding rates, a first non-uniform constellation map is used when the first mapping is performed, the first non-uniform constellation map being associated with the first coding rate, 

a second non-uniform constellation map is used when the second mapping is performed, the second non-uniform constellation map being associated with the second coding rate, and the second coding rate is 3/5.
1. A transmission device comprising: 
a processor configured to: 
perform forward error correction (FEC) coding on data to generate an FEC frame; 
interleave bits included in the FEC frame to output a bit-interleaved FEC frame; 
perform first mapping based on the bit-interleaved FEC frame to output first cells; generate Layer-1 signaling information including a transmission parameter; perform forward error correction (FEC) coding on the Layer-1 signaling information to output a Layer-1 FEC frame; 
perform second mapping based on the Layer-1 FEC frame to output second cells; and 
generate a transmission signal based on the first cells and the second cells; and a transmitter configured to transmit the transmission signal, wherein coding rates are provided for the FEC coding and the coding rates include a first coding rate and a second coding rate higher than the first coding rate, non-uniform constellation maps are associated with the coding rates, a first non-uniform constellation map is used when the first mapping is performed, the first non-uniform constellation map being associated with the first coding rate, and 

a second non-uniform constellation map is used when the second mapping is performed, the second non-uniform constellation map being associated with the second coding rate.
14. A reception device comprising:  receiver configured to receive the transmission signal transmitted from the transmission device according to claim 13; and a processor configured to: demodulate the transmission signal; and perform de-mapping with the first non-uniform constellation map and the second non-uniform constellation map.
2. A reception device comprising:  receiver configured to receive the transmission signal transmitted from the transmission device according to claim 1; and a processor configured to: demodulate the transmission signal; and perform de-mapping with the first non-uniform constellation map and the second non-uniform constellation map.


Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5 of U.S. Patent No. 10,756,845. Although the claims at issue are not identical, they are not patentably distinct from each other because the primary difference in the patented claims and the pending claims is that the coding rate is specified in the pending claims. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application, given the patented claims, to have chosen the claimed coding rate since the coding rate is a design choice and dependent on the system in which it is used for a specific environment. See table below:

17/556256 present application
U.S. Patent No. 10,756,845
13. A transmission device comprising: a processor configured to: 

perform forward error correction (FEC) coding on data to generate an FEC frame; 
interleave bits included in the FEC frame 

to output a bit-interleaved FEC frame; 

perform first mapping based on the bit-interleaved FEC frame to output first cells; 
generate Layer-1 signaling information including a transmission parameter; 


perform forward error correction (FEC) coding on the Layer-1 signaling information to output a Layer-1 FEC frame; 

perform second mapping based on the Layer-1 FEC frame to output second cells; and 

generate a transmission signal based on the first cells and the second cells; and 

a transmitter configured to transmit the transmission signal, 
wherein coding rates are provided for the FEC coding and the coding rates include a first coding rate and a second coding rate higher than the first coding rate, non-uniform constellation maps are associated with the coding rates, a first non-uniform constellation map is used when the first mapping is performed, the first non-uniform constellation map being associated with the first coding rate, a second non-uniform constellation map is used when the second mapping is performed, the second non-uniform constellation map being associated with the second coding rate, and the second coding rate is 3/5.
3. A transmission device comprising: an error correction circuit configured to 
perform forward error correction (FEC) coding on the data to generate an FEC frame; 
an interleaving circuit configured to perform interleave bits included in the FEC frame 
to output a bit-interleaved FEC frame; a first mapping circuit configured to perform first mapping based on the bit-interleaved FEC frame to output first cells; 
a Layer-1 signaling circuit configured to generate Layer-1 signaling information including a transmission parameter; a Layer-1 error correction circuit configured to 
perform forward error correction (FEC) coding on the Layer-1 signaling information to output a Layer-1 FEC frame; 
a second mapping circuit configured to perform second mapping based on the Layer-1 FEC frame to output second cells; 
a generating circuit configured to generate a transmission signal based on the first cells and the second cells, 


(transmitter – preamble)

wherein coding rates are provided for the FEC coding and the coding rates include a first coding rate and a second coding rate higher than the first coding rate, non-uniform constellation maps are associated with the coding rates, a first non-uniform constellation map is used when the first mapping is performed, the first non-uniform constellation map being associated with the first coding rate, and a second non-uniform constellation map is used when the second mapping is performed, the second non-uniform constellation map being associated with the second coding rate.
14. A reception device comprising: 
a receiver configured to receive the transmission signal transmitted from the transmission device according to 
claim 13; and 
a processor configured to: demodulate the transmission signal; and 

perform de-mapping with the first non-uniform constellation map and the second non-uniform constellation map.
5. A reception device comprising: 
a receiving circuit configured to receive the transmission signal transmitted from the transmission device according to claim 3; 
a demodulation circuit configured to demodulate the transmission signal; and a de-mapping circuit configured to perform de-mapping with the first non-uniform constellation map and the second non-uniform constellation map.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al. US 9729373 teach a transmission system using FEC and a constellation mapper and specified code rates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111